NM

i)

Loa)

6

26
27
28

 

 

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 1 of 27

LESLIE MARK STOVALL. ESQ.

Nevada Bar No. 2566

ROSS H. MOYNIHAN, ESQ.
Nevada Bar No. 11848
LARISSA DROHOBYCZER
Nevada Bar No. 12316
STOVALL & ASSOCIATES
2301 Palomino Lane

Las Vegas. NV 89107
Telephone: (702) 258-3034
Facsimile: (702) 258-0093
court‘Wlesstovall.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

CLARK COUNTY, NEVADA
KATHRYN MAYORGA, )
Plaintiff, CASE NO.: — 2:19-cv-00168
Vs. )
CRISTIANO RONALDO,
Defendant, |

 

NOTICE OF PROOF OF SERVICE

COMES NOW, Leslie Mark Stovall, Esq., and hereby files this Notice Proof of Service in

the above-referenced matter. Attached hereto as Exhibit ] and incorporated herein by reference is

the Article 5 Hague Service Convention proof of service upon Cristiano Ronaldo.

   

DATED this

day of June, 2019.

 

 

LES€TE MARK STONVALL. ESQ.
Nevada Bar No. 256

ROSS H. MOYNIHAN, ESQ.
Nevada Bar No. 11848

2301 Palomino Lane

Las Vegas, Nevada 89107
Attorneys for Plaintiff

 

 
oO So NO NH

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 2 of 27

CERTIFICATE OF SERVICE
I hereby certify that on June 18", 2019 J electronically file the foregoing document with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document is being serve this
day on all counsel of record or pro se parties identified on the attached service list in the manner
specified eighter via transmission of Notices of Electronic Filing generated by CM/ECF or in
some other authorized manner for those counsel or parties who are not authorized to received
electronically Notices of Electronic Filing.
Dated June 18", 2019
/s/ Maria Hernandez

An employee of STOVALL & ASSOCIATES

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 3 of 27

EXHIBIT 1
Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 4 of 27

DOMANDA
AI FINI DELLA NOTIFICA O DELLA COMUNICAZIONE
ALL’ESTERO DI UN ATTO GIUDIZIARIO O

EXTRAGIUDIZIARIO
REQUEST FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
D'UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE

 

Convenzione relativa alla notificazione e alla comunicazione all’estero degll atti gludiziarl e
extragiudiziari in materia civile o commerciale,
firmata all’Aja il 15 novembre 1965,
Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, signed at The Hague, the 15th of November 1965.

Convention relative 4 la signification et a la notification 4 I'étranger des actes judiciaires ou extrajudiciaires en
matidre civile ou commorciale, signée 4 La Haya le 15 novembro 1965.

Identita e indirizzo del richiedente Indirizzo dell’autorita destinataria

Idantity and address of the applicant Addrass of receiving authority

Idontdé of adresse du raquérant Adrosse de lautonté destinataire
Norma P. McMahan Ufficio Unico Ufficiali Giudiziari presso la
Legal Process Service State Lic. 604 Corte D'Appello di Roma

|724 South 8th Street, Las Vegas, Nevada 89101 Viale Giulio Cesare, 52 00192 ROMA

 

 

 

 

Il richiedente sottoscritto si pregia di far pervenire, in duplice esemplare, all'autorita destinataria
i documenti sopra indicati, chiedendo in conformita all’articolo 5 della Convenzione citata, di far

consegnare senza ritardo un esemplare al destinatario, precisamente:

The undersigned applicant has the honour to transmit ~ in duplicate ~ the documents listed below and, in conformity with Article § of the above-mentioned
Convantion, requests prompt service of one copy thareof on the addressaa, i.c.:

Le requérant soussigné a I'honneur da faire parvenir — en double axemplaire - A I'autorité destinataire las documents ci-dessous énumérés, en la prianl,
conformément a larticla § do fa Convention précitéo, d'en faire remattra sans retard un examplaire au destinalaira, 4 savoir :

(identita e indirizzo)
(identity and address) / (idenlaé ef adresse)
Cristiano Ronaldo

Toto-Casa or c/o Juventus

Corso Alberto Picco Via Druento nr. 175
~—~——10131 Torino TO; Italy— 10151-Torino, Italy — ; ==
lv a) Secondo le forme di legge (art. 5 comma 1 lett. a)*

in accordance with the provisions of sub-paragraph a) of the first paragraph of Artide 5 of the Convention*
selon las formes légales (article 5, alinéa pramiar, lettra a)*

5) Secondo la forma particolare sequente (art. 5 comma 1 lett. b) *
in accordance with the following particular method (sub-paragraph 4) of the first paragraph of Article 5)*:
selon la forme particulidre suivante (article 5, alinéa premier, Jatire b)* :

 

 

 

 

 

c) Se del caso, mediante semplice consegna (art. 5 comma 2)*
by delivery to the addressee, if he accepts it voluntarily (second paragraph of Article 5) *
le cas échéant, par remise simple (article 5, alinéa 2)"

 

 

 

 

Detta autorita é pregata di restituire o far restituire al richiedente un esemplare dell’atto — e relativi
allegati* - con I'attestazione allegata.

The authority is requestad to return or to have returned to the applicant a copy of the documants - and of the annoxes* - with tho attachod certificate
Cattle autorié est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de I'acte - ef de ses annexes’- avec J'attastation cijointe.

Elenco degli atti
List of documents / Enumération des pidces

 

Summons; Verified Complaint

 

* Dove appropriato
sppropnate / 3d ya hou

 

fattoz... Las Vegas, Nevada

tho / Jo March 22, 2019

 

 

 

 

 

———_—}
NOTARY PUBLIC
STATE OF NEVADA

County of Clark
sep. MCMAHAN
93-3447- i.
es June 30, 2021
pies JUNE

     

 

 
 

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 5 of 27

ATTESTAZIONE

CERTIFICATE
ATTESTATION

 

L’autorita sottoscritta si pregia attestare in conformita all’art. 6 di detta Convenzione,
The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,
L'autogé6 soussignée a Ihonneur d'attester conformément a l'article 6 de ladite Convention,

1.che la domanda é stata eseguita *
that the document has been served *
que la demande a 66 exécutée”

— il (data): : | 1Z APR 2019

the (date) / le (date) : —
_ es aes ‘ - \ ~
a (localita, via, numero): | 100) : Va ‘qysat ‘a 44 s

at (place, street, number) / 4 (localité, rue, numéro) :

 

 

 

 

 

— in una delle sequenti forme previste dall’articolo 5:
in one of the following methods authorised by Article 5:
dans une des formes suivantes prévues a l'article 5 -
a) secondo le forme di legge (art. 5 comma 1 lett. a)*
in accordance with the provisions of sub-paragraph a) of the first paragraph of Artide 5 of the Convention*
selon les formes légales (article 5, alinéa premier, lettre a)"
6b) secondo la forma particolare seguente *:
in accordance with the following particular method"
Selon la forme particuliére suivante™ :

 

 

 

 

ic) mediante semplice consegna *
by delivery to the addressee, if he accepts it voluntanly*
par remise simple*

 

 

 

 

 

 

 

 

| documenti di cui alla domanda sono stati consegnati a:
The documents referred to in the request have been delivered to:
Les documents mentionnés dans la demande ont été remis a:

 

 

ta it - — ie ASS —_—
Identita e qualita della persona: Atseqto su fnane
Identity and description of person : |
Identié et qualité de la personne : |

|

 

 

Rapporto di parentela, di subordinazione od

Fj

|

altro, con il destinatario dell’atto:
Relationship to the addressee (family, business or other): |

QS Paar Ane vida 9

Liens de parenté, de subordination ou autres, avec Je destinataire de
acte :

 

 

 

2.che la domanda non é stata eseguita, per i seguenti motivi*:
that the document has not been served, by reason of the following facts":
que la demande n’a pas été exéculée, en raison des fails suivants*

In conformita all’articolo 12 comma 2 di detta Convenzione, il richiedente é pregato di pagare

o rimborsare le spese indicate dettagliatamente nella memoria allegata*.

{n conformity with the second paragraph of Article 12 of the Convention, the applicant is requested to pay or reimburse the expenses detailed

in the attached statement".

Conformément a article 12, alinéa 2, de ladite Convention, le requérant est pné de payer ou de rembourser les frais dont le détail figure au mémoire ci-
foint*.

 

Allegati

Annexes / Annexes

Atti restituiti: |

Documents retumed: |

Piéces renvoyées : |

Se del caso, gli atti che ne comprovano
l'esecuzione:

In appropriate cases, documents establishing the service:

Le cas échéant, les documents justificatifs de l'exécution:
* Dove appropriato

 

 

 

 

 

 

 

 

if appropriate / sf y a feu

Fattoa “JoSivo UM Anvest o {45 | Firmae/otimbro

Done at / Fait a | Signature and/or stamp / Signature ¢} /ipu cachet oe
UFFICIALE QyUs. 2iARIO

i | CORTE APREILO TORING

the / le

 

1 2 AP R 2019 — _

 

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 6 of 27

DOMANDA
AI FINI DELLA NOTIFICA O DELLA COMUNICAZIONE
ALL’ESTERO DI UN ATTO GIUDIZIARIO O

EXTRAGIUDIZIARIO

REQUEST FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L’ETRANGER
D'UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE

 

Convenzione relativa alla notificazione e alla comunicazione all’estero deglt attl giudizlari e
extragiudiziari in materla civile o commerciale,
firmata all'Aja 1115 novembre 1965.

 

 

 

Convention on tha Service Abroad of Judicial and Extras 1 D: In Civil of Ci % sa, Signod at Tho Haguo, the 18th of Nevernber 1965.
Convention relative 4 ta signdicatian at 3 ta notiestion af ger das actes ji z an
matidra crvile ou commerciaia, signéo 4 La Hayo fo 15 novembre 1968.

Identita e Indirizzo del richiedente indirizzo dell’autorita destinataria

tdontity and address of tha applicant Address af racalving authority

idoniité at adresse du roquérant Adrassa do fauiarits dastinataire
Norma P. McMahan Ufficio Unico Ufficiali Giudiziari presso la
Legal Process Service State Lic. 604 Corte D'Appello di Roma
724 South 8th Street, Las Vegas, Nevada 89101 | Viale Giulio Cesare, 52 00192 ROMA

 

 

 

 

ll richiedente sottoscritto si pregia di far pervenire, in duplice esempiare, all'autorita destinataria
| documenti sopra indicati, chledendo in conformita all’articolo 5 dalla Convenzione citata, di far
consegnare senza ritardo un esemplare al destinatario, precisamente:

The undersigned appdcant has the honour to transmit ~ in duplicate = the documents Ested bclow and, In conformity with Article 5 of the above-mentioned

Fonwangn. roquasts prompt sorvicg of ono copy thorcof on the addrassca, Le.:
de faire parvenit - en double exemplaire — 4 Fautorité inataira les ck chad é érés, en la priant.
contecmamant a tonkie § da le Convention proctse. den faire rametira sans roterd un exemplaira au destinatalre, 8 savoir:

(identita e indirizzo)
(dently and address) / (entié ct adresse)
Cristiano Ronaldo

 

 

 

Toto-Casa or c/o Juventus
Corso Alberto Picco Via Druento nr. 175
7-77 --10131-Torino- TO; Italy~ soe 10151 Torino ttaly-—---- ---—_-- —-—-
Iv | a) Secondo le forme di fogge at 5 comma 1 lett. a)*
In d. with the prov graph a) of tho first araph of Article § of the Convention’

 

selon les formes idgales farticia ia alinda promiar, lettre a)*
6) Secondo la forma particolare sequente (art. 5 comma 1 lett. b) *
In accordance with the following particular method (sub-paragraph O) of the first paragraph of Articia S)*:
selon fe forme particulitre suivanie (articie 5. alinda premier, lottre b)* :

 

 

 

c) Se del caso, mediante semplice consegna (art. 5 comma 2)*
| | by delivery to the tthe graph of Articto 5) *

la cas échdant, par remise sim; erteta 5. ainda 2)

Detta autorita 6 pregata di restituire o far restituire al richiedante un esemplare dell'atto — e relativi
allegati* - con I’attestazione atlegata.

 

 

 

 

 

 

The authority is raquestod to retum or to have to ha a copy of the > and of tha annexes® - with tha attachad certificate
Cette sutorié est prite de renvoyer ou da fare renvoyer au requérant un axemplaive de lacte - 61 da sos annexes*- avec lattastation cljoinie.
Elenco degil atti

List of documents / Enumération des pidcas

 

Summons in a Civil Action; Complaint

 

* Dove appropriato
if eppropriate f $y a Lew

 

Fattoa , Las Vegas, Nevada
we ti March 22, 2019

 

 

 

 

 

 

 

 

= UBLIC
STATE OF NEVADA
County of Clark
N.P. MCMAHAN
. Appt. NO. 93-3447-3
pt

   
 

 

 
 

 

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 7 of 27

ATTESTAZIONE

CERTIFICATE
ATTESTATION

 

L’autorita sottoscritta si pregia attestare in conformita all'art. 6 di detta Convenzione,
The ope eee autnony has ine | honour to cartify, in conformity with Article 6 of the Convention,

a 4 farticla 6 de tadite Convention,
iw che la domanda é stata eseguita *

 

 

that the document has been served °
” que Ja demande a été exdcutés*
7 i ata) US APR. 2015
2, « . be ~
a(localité, via, numero}: | Inhwo Ma bnyeaie APS-

 

 

 

— in una delle seguenti forme previste dall’articolo 5:
in one of the following methods authorised by Article 5:

dans une dos formes suivantes prévues 4 article 5 :

a) secondo le forme di legge (art. 5 comma 1 lett. a)*

in 2a with the p graph 8) of tha first paragraph of Article 5 of the Convention”

selon los formes legates (article 5 a alinéa premier, Jette a)*

| | b} secondo la forma particolare seguente *:

the f

 

 

 

 

 

with
selon Ja forme particuilére suivante* :

 

 

x c) mediante semplice consegna *
by delivery to the addressee, if he accepts it voluntarily”
_par remise sinpla*

 

 

 

 

 

 

| documenti di cui alla domanda sono stati consegnati a:
The di ferred to in the req have been dali to:
Les documents mentionnés dans la demande ont élé ramis a :

 

 

identita e qualita della persona:
identity and description of person :

Identté et qualté de ta personne : lh; Cy we Al ry ou >

Rapporto di parentela, di subordinazione od
altro, con il destinatario dell’atto: \

pte the (family, business or other): f oo shoe
Lions de peront de subordination ou autres, avec fe destinataire da SPovsah Le Mian sity « AO

 

 

 

 

 

 

2. che la domanda non é stata eseguita, per i seguenti motivi*:
that the document has not been served, by reason of the following facts*:
Que Ja demande n'a pas été exécutée, en raison des fits suivanis* :

 

 

 

[Jie in conformita all’articolo 12 comma 2 di detta Convenzione, il richiedente 6 pregato di pagare

o rimborsare le spese indicate dettagliatamente nella memoria allegata*.

in conformity with the second paragraph of Article 12 of tha C fon, the appli is d to pay or reimb the exp delaiod

in the attached statement

Conformément a article 12. alinéa 2, de ladite Convention, ie requérant est prié de payer ou de rembourser ies frais dont le détad figure au mémoire ci-
point".

 

Alfegati

Annexes / Annexes

Atti restituiti:
Documents returned:
Pidces renvoyées :
Se del caso, gli atti che ne comprovano
Pesecuzione:
tn appropriate casas, documents establishing the service:
Le cas échéant, les documents justificatiis de f'exécution :
* Dove appropriato
¢ appropriate ! sFy 9 few

Fatto Firma e/o timbro

Done ate 3 Toho bia \gyerta les Slonature sndlor sume Sh BALE Gi

me D8 APR DOI oO NALA

 

 

 

 

 

  
   

 

 

 

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 8 of 27

DOMANDA
AI FINI DELLA NOTIFICA O DELLA COMUNICAZIONE
ALL’ESTERO DI UN ATTO GIUDIZIARIO O

EXTRAGIUDIZIARIO

REQUEST FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L‘ETRANGER
D'UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE

 

Convenzione relativa alla notificazione e alla comunicazione all’estero degli atti gludiziarl e
extragiudiziari in materia civile o commerciale,
firmata all'Aja il 15 novembre 1965.
Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, signed at Tha Hague, the 15th of November 1965.

Convention relative a ta signification et a la notification a (étranger des actes judiciaires ou extrajudiciaires en
matidra civila ou commoarciata, signde 4 La Haye fe 15 novembre 1965.

 

Identita e indirizzo del richiedente ~ | Indirizzo dell’autorita destinataria

Identity and address of the applicant Addrass of receiving authority

Identié et adresse du requérant Adrasse de lautorité destinataire

Norma P. McMahan | Ufficio Unico Ufficiali Giudiziari presso la
Legal Process Service State Lic. 604 Corte D'Appello di Roma

724 South 8th Street, Las Vegas, Nevada 89101 jale Giulio Cesare, 52 00192 ROMA

 

 

 

ll richiedente sottoscritto si pregia di far pervenire, in duplice esemplare, all’autorita destinataria
i documenti sopra indicati, chiedendo in conformita all’articolo 5 della Convenzione citata, dl far

consegnare senza ritardo un esemplare al destinatario, precisamente:
The undersigned applicant has the honour to transmit = in duplicate - the documents listed below and. in conformity with Article 5 of the above-montioned

Convention, requests prompt service of ono copy thereof on the addressee, i.c.:
Le requérant soussigné a ‘honneur de faire parvenir — en double exemplaire — 4 lautorilé destinalaire fas document(s ci-dessous énumérés, an fa priant,
conformément a l'article 5 de la Convention précdée, d'en faire ramatire sans ratard un exemplaire au dostinataire, 4 savoir :

 

(identita e indirizzo)
(idanuly and address) | (idenlité et adresse)
Cristiano Ronaldo

Toto-Casa or c/o Juventus
Corso Alberto Picco Via Druento nr. 175
—~—10131-Torino TO; Italy 40151 Totder lly ——

 

| v| a) Secondo le forme di legge (art. 5 comma 1 lett. a)*
in accordance with the provisions of sub-paragraph a) of the first paragraph of Artide 5 of the Convention"
Selon les formes iégales (articia 5. alinéa premier, lettre a)*
b) Secondo la forma particolare seguente (art. 5 comma 1 lett. b) *
in accardanca with the following particular method (sub-paragraph 5) of the first Paragraph of Article 5)*:
selon la forme particuliére suivante (article 5, alinéa premier. lettre b)* :

 

 

by delivery to the addressee, if he accepts it voluntarily (second paragraph of Article 5) *
fa cas échéant, par remise simple (article 5. alinéa 2)*

 

| | ¢) Se del caso, mediante semplice consegna (art. 5 comma 2)*

 

 

 

Detta autorita é pregata di restituire o far restituire al richiedente un esemplare dell’atto — e relativi

allegati* - con l’attestazione allegata.
The authority is requested to ratum or to have ratumed to the applicant a copy of the documents - and of the annexes* - with tho attached cortificate
Cette aulorié esi priée de renvoyer ou de faire renvoyer au requérant un exemplaire de ('acte - ef de ses annexes*- avec l'atlestation ci-jointe.

Elenco degli atti

List of documents / Enumération des piéces

Summons in a Civil Action; Complaint

 

* Dove appropriato
if appropriate / ily a Leu

Smonitaes Las Vegas, Nevada
a March 22, 2019

 

  

 

    
   
 

 

 

 

 

 

|

3 NOTARY PUBLIC
. 3 STATE OF NEVADA
“a County of Clark
NPL MCMAHAN
Appt. Wo. 93-3447-7
Expires June 20, 2021 |

 

 

   
   

 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 9 of 27

ATTESTAZIONE

Oia pial yi
AURIS PV ELE)

 

L'autorita sottoscritta si pregia attestare in conformita all’art. 6 di detta Convenzione,
The undersigned authority has the honcur to cartify, [n conformity with Article 6 of the Convention,
Uautonté soussignée 8 Thonneur d’attaster conlormément 4 article 6 de lade Convention,
[| i.che la domanda é stata eseguita *
that the document has been served *

 

 

que fa demande a 616 axécutée*
— il (data): f
W (data) AS/OU [£4
— a (localita, via, numero): es ‘
at number) / nue, numéro): AN 1 OVA Wo

 

 

 

 

in one of the following methods authorised by Articte 5:

~ in una delle sequenti forme previste dall’articolo 5:

dans une des formes suiventeas

 

9s & farticle §:

a) secondo le forme di legge (art. 5 comma / lett. a}*
in accordanoa with the provisions of sub-paragraph a) of the first paragraph of Articte 5 of the Convention”
soion les formes légatas (article 5, alinéa premier, tettre a)*
5) secondo la forma particolare sequente *:
in accordance with the following particular method":
selon fa forme particuliéra sulvante* :

 

 

 

 

 

 

c) mediante semplice consegna *
by delivery to the addressen, if he accepts it voluntarily”

 

 

 

 

 

 

 

 

parremisa simple*
[ documenti di cul alla domanda sono stati consegnati a:
The & Sf to In the have been defivered to:

 

Les documents mentionnés dans fa demande ont été remis a: .

 

tdentita e qualita della persona:

(dentity and deseciption of person :
ident®é ot queRé de ia personne :

x PF aK eh Lave flys:
ro tart =< 0 % Cf ‘cami
“Ls

wapleg seats af ¥

he
7

if

tio

 

Rapporto di parentela, di subordinazione od

altro, con il destinatario dell atto:

Relatonship to the addressee (family, business or other):

Liens de parenté, de subordination ou sutras, avec to dostinalaire da
facta:

 

 

 

 

[ | 2.che la domanda non é stata eseguita, per i sequenti motivi*
' that the document has not been served, by reason of tho following facts”:
que fa demande n'a pas 66 exéculée, en raison des fails suivants® :

 

 

 

 

 

[] In conformita all’articolo 12 comma 2 di detta Convenzione, il richiedente @ pregato di pagare
o rimborsare le spese indicate dettagliatamente nella memoria allegata*.
{n conformity with the second paragraph of Article 12 of the Ci ion, the applicant is d to pay or reimb
in the attached statement”.
Conformément a farticle 12, alinda 2, de fadite Convention, le requérant est prié de payer ou de rembourser tes frais cont fe détad figure au mémoire cf-
ont’,

Alfegati
Annexes / Annexes

Atti restituiti:
Documents retumed:
Piéces renvoydes :
Se del caso, gli atti che ne comprovano
lesecuzione:
th appropriate cases, documents
tecas fes documents.
* Dove appropriato
it eppropristo / s7 ya ou

Fatto a PT BAAS Ls
Done at/ Fat 3 { ow

il AS foul}

dotstad

the

 

 

the service:
tifs do fexécution :

 

 

Firma efo timbro
Signature and/or stamp / Sk

 

the f fe

 

 

 

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 10 of 27

DOMANDA
AI FINI DELLA NOTIFICA O DELLA COMUNICAZIONE
ALL’ESTERO DI UN ATTO GIUDIZIARIO O

EXTRAGIUDIZIARIO

REQUEST FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL BOM ero hi mes
DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L’ETRANGER
D'UN ACTE JUDITIAIRE OU EXTRAJUDICIAIRE

 

Convenzione relativa alla notificazione e alla comuntieazione all’estero degll atti gludiziari e
extragiudiziari In materia civile o commerciale,
firmata alf’Aja il 15 novembre 1965.
Convendon on the Service Abroad of Judicial and Extrojudicial Documents in Civil ot Commercial Mattors, signed at The Hague. tha 15th of November 1965.

Convention relative 6 ta signification et 4 (a ratification 6 Mitranger dos ectes judiciairas ou extrajudiciaires en
malitro clio cu commearcicio, signdo a La Haye fo 18 novembre 1965.

 

tdentita e indirizzo del richisdente Indirizzo delil'autorita destinataria
identity and address of the applicant Address of rocelving authority
tdontRs at adrossa du roquérant Adrasso do fautor’é dosiinalaira
Norma P. McMahan Ufficio Unico Ufficiali Giudiziari presso la

Legal Process Service State Lic. 604 Corte D'Appello di Roma
724 South 8th Street, Las Vegas, Nevada 89101 Viale Giulio Cesare, 52 00192 ROMA

 

 

 

 

il richiedente sottoscritto si pregia di far pervenire, in duplice esemplare, alf'autorita destinataria
i documenti sopra Indicatl, chiedendo in conformita alf’articelo 5 della Convenzione citata, di far

consegnare senza ritardo un esemplare al destinatario, precisamente:
The undersigned applicant has the honcur to transmit - in duplicate = the documents listed befow and, in conformity with Article 5 of the above-mantionad
Convention, requests prompt service of ona copy thereof on tha addrassoe, |.o.:

Le requérent soussigné a Shonneur da [aire parvenir - en double ire = dfs 6 desiinatare fas ct chet 6 en fa priant,
confarmémant a farticla § de fa Convention pricitée, d’en faire rometire sans rotind un exompleire au dastinstaire, 4 saver :

(identita e indirizzo)
(identity and address) / (denizé ef adresse)

Cristiano Ronaldo

Toto-Casa or c/o Juventus

Corso Alberto Picco Via Druento nr. 175
~——— —-10131-Torino- TO; Italy ———__--—---— 1015 1-Forinostaly--—- ee

\v} a) Secondo fe forme di legge (art. § comma 1 lett. a)*

 

 

in eecordance with the provisions of sub-paragraph a) of tho frst paragraph of Article 5 af tho Convention*
Seton les formes Kegaies (articia 5, ainda premier, lettre 3)
Secondo la forma particolare seguente (art. § comma 1 lett. b) *

| | b)
in accordance with tha folowing particular method (sub-paragraph 4) of the first paragraph of Articta 5)°:
Selon ta fanne perticuliére suivante (article §, sinda premiar, lotira b}” :

 

 

| | c) Se del caso, mediante semplice consegna (art. 5 comma 2)*
by delivery to the ad fhe Ft votuentarth paragraph of Articlo 5}*

Ia cas Schdent, par remise shnpie (articia 5. einéa 2)*
Detta autorita é pregata di restituire o far rastituire al richtedente un esemplare dell'atto — e relativi

altegati* - con fattestazione allegata.
The authority is requosted to rotum or to hava returned to tho epplicant a copy of the documonts - and of the annoxos” - with tho altachod certificate
Cotte eutonté est prite de renvoyor ou do fairs renvoyer eu requérant un exemplaire de Tacte - et de sas annoxes’- avec lattestation cijointe.

Elenco degli atti
List of documents / Enumdration des pidcos

 

 

 

 

 

Summons; Verified Complaint

 

* Dove appropriato
d appropriate / si¥y abou

Fattoa , Las Vegas, Nevada
Mie March 22, 2019

 

 

   

 
 
 

 

 

 

 

  
  
 
 
 
  

. NOTAR
S, STATE OF NEVADA
County of Clark
BLP, MCMAHAN 1
19, 93-3447-
Neis ‘June 30, 2021
a

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 11 of 27

“ATTESTATION

 

L’autorita sottoscritta si pregia attestare in conformita all’art. 6 di detta Convenzione,
The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,
L'ayforité soussignée a honneur d’attester conformément a l'article 6 da ladita Convention,

j.che la domanda é stata eseguita *
that the document has been served *
que Ja demande a 6l6 exécutde*

 

— il (data): \
fe tiga 2-& jo eg [x ? 4 La . db 4A! (N=

 

— a (localita, via, numerd):
at (place, street, number) / a (/ocalité, rue, numéro) :

 

 

— in una delle seguenti forme previste dall’articolo 5:

a ip-pne of the following methods authorised by Article 5:

~s dans une des formes suivantes prévues a I'article 5 :

. | a) secondo le forme di legge (art. 5 comma 7 lett. a)*

2 in accordance with the provisions of sub-paragraph a) of the first paragraph of Artide 5 of the Canvention*
selon les formes légales (article 5, alinéa premier, lettre a)*

| | 5) secondo la forma particolare sequente *:

in accordance with the following particular method":
selon la forme particuliére suivante* :

 

 

 

ce) mediante semplice consegna *
by delivery to the addressee, if he accepts it voluntarily*
par remise simple~

 

 

 

 

*

| documenti di cui alla domanda sono stati consegnati a: A Qe “AA Rueda Pa, j 8%

The documents referred to in the request have been delivered to:
Les documents mentionnés dans la demande ont été remis a:

z \ . i
Identita e qualita della persona: ae | ara rin he a Sr Ge w.
>a, . yea
\

Identity and description of person : & yf Ze ss Uru he
ML (hE t co A

R
R rto d tela, di subord “ oa
apporto di parentela, di subordinazione od

altro, con il destinatario dell'atto:

Relationship to the addressee (family, business or other):

Liens de parenté, de subordination ou autres, avec le destinataire de
Facte :

 

Identité et qualité de la personne :

 

 

 

 

 

 

2.che la domanda non é stata eseguita, per i sequenti motivi*:
that the document has not been served, by reason of the following facts":
que la demande n’a pas élé exéculée, en raison des faits suivants” :

 

 

 

 

[| In conformita all’articolo 12 comma 2 di detta Convenzione, il richiedente é pregato di pagare

- o rimborsare le spese indicate dettagliatamente nella memoria allegata*.

In conformity with the second paragraph of Article 12 of the Convention, the applicant is requested to pay or reimburse the expenses detailed

* in the attached statement’. i

Conformément a I'articie 12, alinéa 2, de ladite Convention, le requérant est pné de payer ou de rembourser les frais dont le détail figure au mémoire ci-
joint’.

Allegati

Annexes / Annexes

 

Atti restituiti:

Documents retumed:

Piécas renvoyées :

Se del caso, gli atti che ne comprovano

l’esecuzione:
In appropriate cases, documents establishing the service:
Le cas échéant, les documents justificatfs delexécution:

“ Dove appropriato
if appropriate / si y a feu

 

 

 

 

 

 

Fattoa “) atic | Firma e/o timbro
Done at / Fat a | Signature and/or stamp / Signature et / ou cachet
|

N N BU SA
| IQA a0 UNEP
| Cort a P

 

o - Torina

 

 

 

 

 
Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 12 of 27

  
 

“a te c
= ao cot
ae “5 .
. =
S Nagy? S

‘yw
U.N.E.P. Corte d’Appello - TORING 24i9 go
Notifica Atto di Mod. AA. Amm

A richiesta di: NORMA P. MCMAHAM

 

 

 

93 490 1C°35 789
Res. c/o Aw. LEGAL PROCESS SERVICE STA io sottoscritto Ys
Ufficiale Giudiziario del/ia Corte d'Appello TORINO ho notificato
lallegato atto di COMUNICAZION - ; Mod. AA.Am
al Sig. CRISTIANO RONALDO : - ~ toto casa... ; Nagi . .
in 10131 TORINO Cso PICCO ALBERTO, sn = M2 TF wy Tes vi tk oF 4 Cron. 2446
mediante consegna a mani di persona qualificatasiper_&  2~~2 wr et, del 05-04-19 dest. 1

ARB male Pag Mo few wn he +P $ ny. Zeuv1 R.Gen. ++
weameete Vette ef? age @ aud ke | zona Es3im 12

 

  
  

ie } R Co ent Whe Qe Pren RQ e - Specifica Att (chir. d.)
, ~ . Trasferte € 4,08
© 4° 42/04/49 |
Ue £2 cl NABUS Sp. Postali 0,00
a FU lo-TorinD = Totale Atto -E 4,08

Corte d’ *pPe
CJ ivi addetto alf'ufficio - al domicilio eletto, incaricato della consegna in sua - loro assenza.

CJ Si attesta che fa copia predetta é stata consegnata in busta chiusa e Sigillata, sulla quale é stato trascritto
il N. Cronologico, il Modello, e if nome Stinatarto‘¥on relativo indirizzo.
L_| Firma det Portiere - vicino -

C4 Anzi, non avendo reperito,detto domicilio esso notifi¢ando, né persona che per | potesse o volesse ritirare “
la copia, ho curato il :
previo avviso anch'e§so in dusta chiusa lasciato al sud domicilio ai sensi-deffart. 140 C.PC.

ntiva per il deposito deliatto nella munale @ di euro .

i-ho dato notizia al destinatario con Raccomandata R.R. al costo di euro

  
    

 

 

Addi_ Nffieiate RivdAieta-
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 13 of 27

U.N.E.P. Corte d'Appello - TORINO
Notifica Atto di Mod. AA. Amm

 

Arichiesta di: NORMA P. MCMAHAN
Res. clo Aw. LEGAL PROCESS 724 SOUTH 8 io sottoscritto
Ufficiale Giudiziario del/la Corte d'Appello TORINO ho notificato

l'allegato atto di COMUNICAZION  -
al Sig. CRISTIANO RONALDO : - - toto -casa
in 10131 TORINO CsoPICCOALBERTO, sn Aw

a5 lk sek Ve

 

mas consegna a mani di persona qualificatas! per oH. 4
sae QA Bren’ Ch avo phar a q, } en rlur
erarh > Aue. Yueartes t ee nob.

Le ae Mat & -——

Gua cheuse e sigh shies UHR Gud3 ~ ,
NP TERS o~ *) [2 4 4, 7

ned pes te an

   
 

v

  
 

As Si attesta che la copia predetta é
iN. Cronologico, it Modelio, ome de! Destinatario con relativo ipGirizzo.

 

n
+e weet

93 490 10 037 35€:

 

od. AA. Amm
ron. 2566
del 10-04-19 - dest. 1

R. Gen. ++

Zona £33 Km 12
Specifica Atto (chir. d.)

 

Trasferte -€ 4,08
Sp. Postali 0,90
Totale Atto - € 4,08

 

 

 

previo i
La trasferta aggiuntiva per il deposito deli'atto nella casa Comunale é di euro

| Delle operazioni ho dato notizia al destinatario con Raccomandata R.R. al costo di euro

 

 

 
24.0-cv.001638-JAD-CWH Document 16 Filed 06/20/19 Page 14 of 27
(~——-Case-21o-¢ - UNEP
‘Corte di Appello Roma
sezione att! esteri
Via Glulio Cesare, 52
00192 - ROMA

 

  

Al Sig. PROCURATORE DELLA REPU
7 Oe AO

 

 

Si Invia, a norma della Convenzione firmata a PAja i 15.11.1965, I'atto richiesto dall’Autorita estera da

notificare a: “oe .
CRISTIAM — fon ttpp
TOTO CASA

(PR AMBNT Picco — Avs34 TOR iO

Si chlede al Pubblica Ministero, appena concessa Vautorizzazione prevista dall’art. 4 della Legge n. 42/ 1981
(ratifica convenzione de L’Aja), datl’art. 71 della Legge n. 218/1995 e dall’art. 805 c.p.c., di trasmettere con

urgenza Vatto all’UNEP,

 

 

Subito dopo avere completato fe formalita di notifica, "UNEP deve restituire il certificato previsto dalla

Convenzione, compilato in STAMPATELLO LEGGIBILE, IRETTAMENTE ALL’AUTORITA’ ESTERA
RICHIEDENTE.

Quando fa notifica @ awenuta a norma delf’art. 140 0 149 cod. proc. civ., Favviso dl ricevimento deve

sempre ritornare all’ufficiale sludiziario che ha eseguito Ig notifica quale deve certificarne l’esito.

Funzionario UNEP Incaricato

(° (cu &m
RIOR 22 A

Dr. Diogfi TIBONE

 

 

PROCURATORE DELLA REPUBBLICA SOST,
 

Case 2:19-cv-00168-JAD-CWH Document 16

Filed 06/20/19 Page 15 of 27

UNEP
Corte di Appello Roma

Sezione attl esteri
Via Glulio Cesare, 52
00192 - ROMA

 

 

 

[PROCURA REPUBBLICA
cle TRIBUNALE TORINO

7 pT etsy
~O bP fey

 

  

 

St Invia, a norma della Convenzione firmata a FAja il 15.11.1965, i'atto richiesto dall’Autorita estera da

notificare a:

CRUD font ao

[it Ast
CORSD AIBN Pico A424 TO; LO

 

Si chiede af Pubblico Ministero, appena concessa l’autorizzazione prevista dail’art. 4 della Legge n. 42/ 1981
(ratifica convenzione de L’Aja), dall’art. 71 delta Legge n. 218/1995 e dalf’art. 805 c.p.c,, di trasmettere con

urgenza Katto all’UNEP.

Subito dapo avere completato le formatita di notifica, | "UNEP deve restituire il certificato previsto dalta
Convenzione, compllato in STAMPATELLO LEGGIBILE, IRETTAMENTE A ‘AUTORITA’ STERA

RICHIEDENTE.

Quando Ia notifica @ awenuta a norma dell’art. 140 9 149 cod, proc. civ, Favviso di ricevimento deve
sempre ritorare all’ufficiale gludiziar; ha ito 13 notifica ii quale deve certificarne lesito.

 

Funzionario UNEP incaricato Ly 6 Pr
‘

Dott.ssa’Roga NISTA
_ SAPR 2019 Ast A} ZZA

i HL PROCURATORE D REPUBBLICA SOST.
. Dr. Diogiei TIRONE
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 16 of 27

 

UNEP
Court of Appeals Rome
Foreign Certificates Section
Via Giulio Cesare, 52
00192 - ROME

 

 

 

 

PROSECUTOR OF
THE REPUBLIC
C/O COURT OF TURIN
APR 3 2019

PROT, 1629
Rome, 3/26/19

 

 

 

 

SOLE OFFICE OF THE COURT
OF APPEALS OF ROME- HAGUE
CONVENTION 1965 - LAW

To Mr. PROSECUTOR OF THE REPUBLIC
TURIN

 

 

 

 

in accordance with the Convention signed in the Hague on 11/15/1965, the document requested by the foreign
&
authority is sent to notify:

CRISTIANO RONALDO
TOTO CASA
CORSO ALBERTO PICCO — 10131 TURIN

The Public Minister is asked as soon as authorization is given pursuant to art. 4 of Law n. 42/1981 (ratification of

the Hague Convention), by art. 71 of the Law n. 218/1995 and art. 805 c.p,c., to transmit the act urgently to UNEP.

Immediately after completing the notification formalities, UNEP must return the certificate required by the

Convention, completed in LEGIBLE CAPITAL LETTERS, DIRECTLY TO THE APPLYING FOREIGN AUTHORITY.

When the notification took place according to the norm of art. 140 or 149 civil procedure code,
acknowledgement of receipt should always be returned to the legal official who provided the

notification who must certify the result.

Appointed UNEP Official
wn

Dr, Soda NISTA
/ AUTHORIZED

DEPUTY PROSECUTOR OF THE REPUBLIC
Dr. Dionigi TIBONE
 

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 17 of 27

 

UNEP

Court of Appeals Rome
Foreign Certificates Section

Via Giulio Cesare, 52
00192 - ROME

 

 

PROSECUTOR OF
THE REPUBLIC
C/O COURT OF TURIN
APR 2 2019

PROT. 1627

Rome, 3/26/2019

 

 

 

 

Ra
To Mr. PROSECUTOR OF THE REPUBLIC
TURIN

SOLE OFFICE OF THE COURT
OF APPEALS OF ROME- HAGUE
CONVENTION 1965 - LAW

 

 

 

In accordance with the Convention signed in the Hague on 11/15/1965, the document requesteté ‘ the

foreign authority is sent to notify:

CRISTIANO RONALDO
TOTO CASA
CORSO ALBERTO PICCO — 10131 TURIN

The Public Minister is asked as soon as authorization is given pursuant to art. 4 of Law n. 42/1981

(ratification of the Hague Convention), by art. 71 of the Law n. 218/1995 and art. 805 c.p,c., to transmit the
act urgently to UNEP.

Immediately after completing the notification formalities, UNEP must return the certificate required by the
Convention, completed in LEGIBLE CAPITAL LETTERS, DIRECTLY TO THE APPLYING FOREIGN
AUTHORITY.

When the notification took place according to the norm of art. 140 or 149 civil procedure code,
acknowledgement of receipt should always be returned to the legal official who provided the

notification who must certify the result.

Appointed UNEP Official
Dr, 7 Rosa NISTA

oD

  

ESSO ne

ah
e ee
Case 2:19-cv-00168-JAD-CWH Document16 Filed 06/20/19 Page 18 of 27

NE P
Certe SAppevo
TORING
Netfica AA Amn
‘i Cron 2566
de! 10-04-79
destinatarn atto= 1
COMUNE AZION

 

 

R Gen ++ "&
2 :
\, ee ue f
U.N.E.P. Court of Appeals - TURIN :.
Notification of Mod. Act. AA. Amm
At the request of: NORMA P. MCMAHAN 93 490 10 037 35
Res. c/o Lawyer LEGAL PROCESS 724 SOUTH 8 I the undersigned,
Legal Official of the Court of Appeals TURIN have notified
The attached act of COMUNICATION - i od. AA. Amm
To Mr. CRISTIANO RONALDO - toto casa : 2566
At 10131 TURIN Cso PICCO ALBERTO sn rather Sole Sei Ville 37/4 Ay ren
by hand delivery by a qualified person ' del 10-04-19 - dest. 1
R. Gen. ++
At the same place and by hand to Luigi, full time employee in charge of receiving the i
certificates in his absence. — ; Zona E33 Km 12
In a closed and sealed envelape with . Specifica Atto (chir. d.)

the chronolnnical number written an it Turin — 04/15/19

SUT .
~ | yy ‘Sp. Postali 0,00
GIOVANNA BUSA nel
UNEP OFFICIAL , TotaieAtto-€ 4,08

__77The delivery is left in the office — at the residence chosen, in the case of his absence.
It is attested that the previously stated copy was delivered in a closed and sealed envelope, on which the

~~ Chronological No., the Model, and the Name of the Recipient with relative address were written.
--Signature of the doorman - neighbor ----------------- ---- ----------------- (signature)

Trasferte -€ 4,08

 

 

 +-Indeed, having failed to find in the said residence, and notifying a person who by law could or would like to
withdraw the copy, | took care of the deposit of the present act, in a closed and sealed envelope in the Municipal
house of after notifying also in closed envelope left at the place of residence pursuant to art. 140 C.P.C.

The Additional Transfer to deliver the act to the Municipal House costs CUTO wenn een

Bibel Sieltete Fi Wie PibacAaaadin d
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 19 of 27

en,

~ Vere e
PT . SON TApge:
‘a : tS
bh: TORING |
‘ Notifies
: uN ets omm
“re* 2446

der ne N4.19
sestinatar, MWo= 7
COMUNIC AZION

™ Gen +.

 

29%a cont E38
2eCHicg bre {Cour
aes 7 { mM
"asfete 7

tt}

£¢

nM

2€_ Postai: -

. oe cs
otae Ftte . € ‘

5

c

on

u

One en

2 4c,
Te 460 1 535 7

~ AS

 

U.N.E.P. Court of Appeals -TURIN “7, e if

Notification of Mod. Kees dost .
| the undersigned, | ! lh .

 

 

At the request of. NORMA P. MCMAHAN

Res. c/o Lawyer LEGAL PROCESS 724 SOUTH 8

Legal Official of the Court of Appeals TURIN have notified 93 4

The attached act of COMUNICATION - 3.490 10 q)789

To Mr. CRISTIANO RONALDO - toto casa
At 10131 TURIN Cso PICCO ALBERTO sn rather Sole Sei Ville 37/4

by hand delivery by a qualified person by hand to | Mod. AA. Am
Cron, 2446
Alessandro Pala, full time employee in charge of receiving the acts in his absence | del 05-04-19 dest. 1
Implied [ILLEGIBLE] and according to the law. R Gen ++
| Zona E33 m 2
: GIOVANNA BUSA | Specifica Atti(chir, .)
ti Turin 04/10/19 | Specifica Ati(cnt 4)
V4 a, UNEP OFFICIAL | Trasfete € 4,08
7 Lh re (Bf - a . ;
' yg GI USA’: Sp. Postali' 0,00
a Oe FUNPRINARIQAINER =| ————________-——
é Corte d’Appollo- TORING? Totale Ato -£ 4,08

__The delivery is left in the office - at the residence chosen, in the case of his absence.

__ ltis attested that the previously stated copy was delivered in a closed and sealed envelope. on which the
Chronological No., the Model, and the Name of the Recipient with rejative address were written.
__Signature of the doorman - neighbor wens (Signature)

___ Indeed, having failed to find in the said residence, and notifying a person who by law could or would like to withdraw :
the copy, | took care of the deposit of the present act, in a closed and sealed envelope in the Municipal house of : /
after notifying also in closed envelope left at the place of residence pursuant to art. 140 C.P.C.

 

 

 

___ The Additional Transfer to deliver the act to the Municipal House costs euro
_—_Treported the operations with Recommended R.R. with the cost of euro
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 20 of 27

  

U.N.E.P. Corte d'Appello - TORINO
Notifica Atto di Mod. AA.Amm

 

Arichiesta di: NORMA P. MCMAHAN

Res. clo Av. LEGAL PROCESS 724 SOUTH 8
Ufficiale Giudiziario delV/ia Corte d’Appello TORINO
l'allegato atto di COMUNICAZION -

al Sig. CRISTIANO RONALDO: -

in 10151 TORINO Via DRUENTO, 175
mediante consegna a mani di persona qualificatasi per

ALS eae Wy Gaon Maple puaidert a7 9

tle we CUrA CA Cou te Fan

¥ Ope

kes addetto all'ufficio - al domicilio eletto, incaricato della consegna in sua - loro assenza.

Si attesta che fa copia predetta é stata consegnata in busta chiusa e sigillata, sulla quale é stato trascritto
AN. Cronologico, il Modelo, e il nome del Destinatario con relativo indirizzo.

| Firma del Portiere - vicino -

io sottoscritto
ho notificato

- Juventus a

 

- (firma)

 

 

 

—

83 490 10 037 340

Mod. AA. Amm
Cron. 2565
del 10-04-19 - dest. 1

R. Gen. ATTO ESTERO

Zona NOS Km 14
Specifica Atto (chir. d.)

 

 

Trasferte -€ 5,65
Sp. Postali 0,00
Totale Atto - € 5,65

 

[| Anzi, non avendo reperito in
la copia, ho curato " dep

  
 

 

CI Delle operazioni ho dato neta al destinatario con Raccomandata R.R. al costo di euro

van 12 BPR DB!

Plifficiala Giudiziario

 

  
   
  
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 21 of 27

4p Oe 3, RB z
we gan a ey
. Se SES Nn 2
ae, one Tee. ¢
. _ x8 two
é Z. ous “vv

 

sf

U.N.E.P. Cort®-d'Appello - TORINO
Notifica Atto di Mod. AA.Amm

 

 

Mh

 

Arichiesta di: NORMA P. MCMAHAM 73 490 10 035 774
Res. clo Aw. LEGAL PROCESS SERVICE STA io sottoscritto
Ufficiale Giudiziario del/la Corte d’Appello TORINO ho notificato
rallegato atto di COMUNICAZION  -
al Sig. CRISTIANO RONALDO: - - juventus ts Mod. AA. Amm
in 10151 TORINO Via DRUENTO, 175 Cron. 2445
mediante consegna a mani di persona qualificatasi per de! 05-04-19 -dest. 1
. ~ 5 ap me ms
fieent- YG paws espeS4 Bou DB rntarsbag>v > R. Gen. ++
da we Cura ba COW Seba Zona NO9 Km 14

Specifica Atto (chir. d.)

Trasferte -€ 5,65

ow
qe Or" Sp. Postali 0,00
TotaleAtto-€ 5,65

{| ivi addetto all'ufficio - al domicitio eletto, incaricato della consegna in sua - loro assenza. |

St attesia che la copia predetta é stata consegnata in busta chiusa e sigillata, sulla quale é stato trascritto
iN. Cronotogico, il Modello, e i] nome de! Destinatario con relative indirizzo.

[] Firma del Portiere - vicino - - (firma)

 

 

 

 

Anzi, non avendo reperito in detto domicilio esso notificando, né persona che per legge potesse 0 volesse ritirare . /|
la copia, ho curato i! deposito del presente atto, in busta chiusa e sigillata, nella casa Comunale di | h
previo avviso anch’esso in dusta chiusa lasciato al suo domicitio ai sensi dell'art. 140 C.P.C. UFFICIAL
La trasferta aggiuntiva per il deposito dell'atto nella casa Comunale é di euro ' AT. ‘ALE
CORTE 4P
[4 Delle operazigni ho dato hotizia al destinatario A Re-gpa anid: al costo di euro : EAP

 

 
 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 22 of 27

—~\
: “di iol! wO
ao ry , edo
i weg aeee re
. y%. iz
‘ aueyyhes.
— of sais
oO ee

 

Sole Office — Legal
Official of the Court

 

 

 

U.N.E.P. Court of Appeals - TURIN
Notification of Mod. Act AA.Amm

Nonfica AA Amn

Acne

I Cron 2565

de: 10-04-19
sestmatan ates 4
TRON UNIC SZION

K Sen ATID CST ERG

Fong Oo)

of NOD

:9eC: TCS Arto fore a:

Tesfene

is Fostst.

orale ano - € £6

 

a)

pw

83 460 (3 O37 340

 
 

 

At the request of: NORMA P. MCMAHAN

Res. c/oLawyer LEGAL PROCESS 724 SOUTH 8
Legal Official of the Court of Appeals TURIN

The attached act of COMUNICATION -

To Mr. CRISTIANO RONALDO ; - - Juventus : -

at 10151 TURIN Via DRUENTO, 175
by hand delivery by a qualified person for

Alberto Mignone — Chief Adminstrative Officer
Who takes care of the delivery

aN

---The delivery is left in the office — at the residence chosen, in the case of his absence.

\ the undersigned,

have notified

X Itis attested that the previously stated copy was delivered in a closed and sealed envelope, on which the
Chronological No., the Model, and the Name of the Recipient with relative address were written.

--Signature of the doorman - neighbor — ----------------= ---~ eee --nnnnn-=ne =e (SIQNALUTE)-----------------—----—--- —------ ——~--

 

AN

83 490 10 037 340

Mod. AA. Amm
Cron. 2565
del 10-04-19 -dest. 1

R. Gen. ATTO ESTERO

Zona NOS Km 14
Specifica Atto (chir. d.)

Trasferte -€ §,65

 

 

 

Sp. Postali 6,00

 

Totale Atto - € 5,65

---Indeed, having failed to find in the said residence, and notifying a person who by law could or would like to withdraw the copy, | took care of the deposit
after notifying also in closed envelope left at the place of residence

of the present act, in a closed and sealed envelope in the Municipal house of

pursuant to art. 140 C.P.C.

The Additional Transfer to deliver the act to the Municipal House costs euro

| reported the operations with Recommended R.R. with the cost of euro
Today Apr 12, 2019 The Lega! Official__

IRREIBIALG <f; Siard
GRP RAPE SE
5

 

 
 
  

 

 

LEGAL OFFICIAL
COURT OF APPEALS — TURIN

 

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 23 of 27

 

Tomaegue NOS

 

amos

1

G
¥
ip
st
0
pa ‘
ie ¢

rm vA

7? gon 1%

    

ff * 3 <,
md =e 5 314 ZM0y
U.N.E.P. Court of Appeals - TURIN | i ll ll
Notification of Mod. Act AA.Amm

 

 

 

 

 

 

73 490 10 035 774
At the request of: NORMA P. MCMAHAN
Res. c/oLawyer LEGAL PROCESS 724 SOUTH 8

| the undersigned, Mod. AA. Amm
Legal Official of the Court of Appeals TURIN have notified Cron. 2445
The attached act of COMUNICATION - del 05-04-19 -dest 1
To Mr. CRISTIANO RONALDO - juventus R Gen. ++

At 10151 TURIN Via DRUENTO 175 ' Zona NOQ Km 14
by hand delivery by a qualified person Specifics Atto (chi. 3}

Alberto Mignone Chief Administrative Officer Trasfete -€ 5.85
Who takes care of the delivery !

Sp. Postali 0,00
i Totale Atto - € 5,65
| =<.
eee

 

i

2 chosen, in the case of his absence.
x Itis attested that the previously stated copy was delivered in a closed and sealed
envelope, on which the Chronological Na., the Model, and the Name of the Recipient with
relative address were written.

--Signature of the doorman - neighbor --------------------------—-------—------ (Signature) -------------------------------------+ -

---Indeed, having failed to find in the said residence, and notifying a person who by law could or would like to withdraw the copy, | tok
care of the deposit of the present act, in a closed and sealed envelope in the Municipal hous

      
 

 

yore rh
closed envelope left at the place of residence pursuant to art. 140 C.P.C. LEGAL OFFICIAL UEFA (==
The Additional Transfer to deliver the act to the Municipal House costs euro COURT OF APPEALS - pli U ab aie
LAr TORN
| reported the operations with Recommended R.R. with the cost of euro a Sell Mad Munzia
Today Apr 08, 2019 APR 08 2019 :

 

 

 

The Legal Official
 

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 24 of 27

 

 

 

   
   
 

 
  

       
  
    

 

 
 

UNEP
Corte di Appelio Roma
i i esteri
Via Glulio Cesare, 52
00192 - ROMA se LI
asa Tot ene oe ’
vb CORP sp yUNALE TORINO
CD ONE O¢ a ,
b 78 ye % >» aot Gi?
“ - ry &
PROT (en we > ZA
7 4 © 2 AuTOata’ %, _ -
yh. $9 cewtras 2S s/s a NE
Roma, 2 b ¢ | 5 2 ‘2 Pervenuto ore fai: =. |
Dy" bry __ om
buy Al Sig. PROCURATORE DELLA REPUBBLICA

— LOR; LO

Si Invia, a norma della Convenzione firmata a FAja il 15.11.1965, l'atto richiesto dall’Autorita estera da

notificare a: .
CRSA pe MONA Dd ch TWentde
ViA dR DOD NFAT
AX ASJ POR IAP

Si chiede al Pubblico Ministero, appena concessa l'auterizzazione prevista dail’art. 4 della Legge n. 42/ 1981
(ratifica convenzione de L’Afa), dall’art. 71 della Legge n. 218/1995 e dall’art. 80S c.p.c., di trasmettere con

urgenza [atto all’UNEP.

 

Sublto dopo avere completato fe formalité di notifica, PUNEP deve restituire il certificato previsto dalta
Convenzione, compilato in STAMPATELLO _LEGGIBILE, DIRETTAMENTE ALL’AUTORITA’ ESTERA
RICHIEDENTE,

Quando Ia notifica @ awenuta a norma dell’art. 140 0 149 cod. proc. civ., Vavviso di ricevimento deve

Sempre ritornare all’ufficiate sludiziario che ha eseguito la notifica i quale deve certificarne lesito.
6
J ie 9? M
Funzionario UNEP incaricato

Dott.ssx Roga NISTA pr mH
iO WUFTA

IL PROCURATORE DEL: PUBBLICA SOST,
Dr. Dioni ONE

 
Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 25 of 27

UNEP
Corte di Appello Roma
Sezione attl esteri
Via Giulio Cesare, 52
00192 - ROMA

 

 

 

 

 

 

     

AO noe UES

cle TRIBUNAL TORINO J

 

,
t an

4 “os a Lee
, Nc
Pervenuic oie ALL esse

Al Sig. PROCURATORE DELLA REPUBBLICA

| O QQ fo
St Invia, a norma della Convenzione firmata a FAja il 15.11.1965, l'atto richiesto dall’Autorita estera da
notificare a: ' ‘
CUSTOMS AM De (fs UNV E
vit Deve” WATS
AOIS{ — TONAL

PROT, 4 6 0
m1 ISIS

 

 

 

 

 

Si chiede al Pubblico Ministero, appena concessa autorizzazione prevista dall’art. 4 della Legge n. 42/ 1981
(ratifica convenzione de L’Aja), dali'art. 72 della Legge n. 218/1995 e dalf'art. 805 c.p.c., di trasmettere con

urgenza satto all’UNEP,

Subito dopo avere completato fe formalita di notifica, "UNEP deve restituire iJ certificato previsto dalla

Convenzione, compilato in STAMPATELLO LEGGIBILE, DIRETTAMENTE _ALL’AUTORITA’ ESTERA
RICHIEDENTE.

Quando la notifica @ awenuta a norma delf’art. 140 0 149 cod. proc. civ., Paviso di ricevimento deve

sempre ritornare all’ufficiate pludiziario che ha eseguita la notifica il quale deve certificarne I'esito.

Funzionario UNEP incaricato

Sete Pm

9 APR 1B te oe 2ZA

 

CASOST.
Moe ee Dr. Dfoaigi TIBONE
 

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 26 of 27

 

UNEP

Court of Appeais Rome
Foreign Certificates Section

Via Giulio Cesare, 52

 

 

 

 

 

 

00192 - ROME 1
aod, CURES,
S, ont Get 3 aN PROSECUTOR OF THE
/
A S of auronita’® C/O COURT OF TURIN
OO 1. ae _
Rome, 3/26/19 Zu GENTRA’” ao NE
aN *s APR 22019 we
Oo Ay. T
SOLE OFFICE OF THE COURT Sy, 4 V8 SY To Mr. PROSECUTOR OF THE REPUBLIC
OF APPEALS OF ROME- HAGUE
CONVENTION 1965 - LAW TURIN

 

 

In accordance with the Convention signed in the Hague on 11/15/1965, the document requested by

the foreign authority is sent to notify:

CRISTIANO RONALDO C/O JUVENTUS
VIA DRUENTO N. 175
10151 TURIN

The Public Minister is asked as soon as authorization is given pursuant to art. 4 of Law n. 42/1981
(ratification of the Hague Convention), by art. 71 of the Law n. 218/1995 and art. 805 c.p,c., to
transmit the act urgently to UNEP.

Immediately after completing the notification formalities, UNEP must return the certificate required
by the Convention, completed in LEGIBLE CAPITAL LETTERS, DIRECTLY TO THE APPLYING

FOREIGN AUTHORITY.

When the notification took place according to the norm of art. 140 or 149 civil procedure code,
acknowledgement of receipt should always be returned to the leqal official who provided the

notification who must certify the result.

° aD
Appointed UNEP official J ed
Dr. Rosa NISTA
Authorized
Pa
Cea DEPUTY PROSECUTOR OF THE REPUBLIC

  

Os Dr. Dionigi TTSONE

  

Are

 

[STAMP Prosecutor of
the Republic of the
Court of Turin}

oats +

oe

“a

 

 

 

 
’

Case 2:19-cv-00168-JAD-CWH Document 16 Filed 06/20/19 Page 27 of 27

 

UNEP
Court of Appeals Rome
Foreign Certificates Section
Via Giulio Cesare, 52

 

 

 

 

 

 

 

 

 

 

 

 

 

00192 - ROME
<< CoRye PROSECUTOR OF .
3 ont Oe 6 THE REPUBLI ]
PROT. ff 4) is ee oa Ze, U ¢
Rome. a2ats $Y o 2 Aurouta’ CiO COURT OF TURIN _
ome, 3 cena 2S APR 3 2019 ez
SOLE OFFICE OF THE COURT eo % FP
Y Ot. oe nt os a
2, ©8188 ene To Mr. PROSECUTOR OF THE REPUBLIC
OF APPEALS OF ROME- HAGUE Sin eT TURIN
CONVENTION 1965 — LAW —— —

 

 

eaters

In accordance with the Convention signed in the Hague on 11/15/1965, the document requested by

the foreign authority is sent to notify:

CRISTIANO RONALDO C/O JUVENTUS
VIA DRUENTO N. 175
10151 TURIN

The Public Minister is asked as soon as authorization is given pursuant to art. 4 of Law n. 42/1981
{ratification of the Hague Convention), by art. 71 of the Law n. 218/1995 and art. 805 c.p,c., to
transmit the act urgently to UNEP.

Immediately after completing the notification formalities, UNEP must return the certificate required

by the Convention, completed in LEGIBLE CAPITAL LETTERS, DIRECTLY TO THE APPLYING
FOREIGN AUTHORITY.

When the notification took place according to the norm of art. 140 or 149 civil procedure code,

acknowledgement of receipt should always be returned to the legal official who provided the

notification who must certify the result.

Appointed UNEP Official

Dr. Rosa WISTA
, fh : Vie (a Sm

f
CALA APR 9 2019 Authorized

DEPUTY PROSECUTOR OF THE REPUBLIC

Dr. Dforigi TIBONE
